        Case 4:20-cv-00492-DPM Document 27 Filed 03/11/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

BONNIE NORMAN, Individually and
on Behalf of All Others Similarly Situated                    PLAINTIFF

v.                        No. 4:20-cv-492-DPM

INDEPENDENT CASE MANAGEMENT, INC.                          DEFENDANT

                                 ORDER
       Joint report of discovery dispute, Doc. 24, appreciated. Here are
the Court's rulings.      Norman and Ross must supplement their
responses as directed by 26 March 2021.
     • Tax Returns
       Norman and Ross must provide their tax returns to Independent
Case Management. They may redact any family information, but the
returns are an obvious and solid source for information about their
incomes.
     • Pay Stubs
       Norman and Ross must provide their pay stubs to Independent
Case Management. The stubs are an additional obvious and solid
source for information about their incomes.
       Case 4:20-cv-00492-DPM Document 27 Filed 03/11/21 Page 2 of 2



  • Signed Authorizations
     Norman and Ross must provide signed authorizations for state
and federal tax records and employment information. Seeking tax and
employment records in FLSA wage dispute cases is par for the course.
  • Other Employment
     Norman and Ross must provide employment information about
employers other than Independent Case Management.                      That
information is relevant given the number of hours Norman and Ross
represent having worked for Independent Case Management. But,
there's no need to go back five years. Only information from the
applicable statutory period is required.
     So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
